I                    ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeals of --                                 )
                                                   )
     University of Maryland                        )      ASBCA Nos. 61199, 61200
                                                   )
     Under Contract No. H98230-07-D-0175           )

     APPEARANCES FOR THE APPELLANT:                       Paul E. Pompeo, Esq.
                                                          Craig A. Schwartz, Esq.
                                                          Jen Gartner, Esq.
                                                           Arnold & Porter Kaye Scholer LLP
                                                           Washington, DC

     APPEARANCES FOR THE GOVERNMENT:                      Darrell F. Cook, Esq.
                                                           Associate General Counsel
                                                          Roshni Kurian, Esq.
                                                          Sean M. Costello, Esq.
                                                          Kathryn J. Payne, Esq.
                                                           Trial Attorneys
                                                           National Security Agency
                                                           Fort George G. Meade, MD

                                     ORDER OF DISMISSAL

            The dispute has been settled. The appeals are dismissed with prejudice.



I           Dated: March 12, 2019



                                                       Admimstrative Judge
                                                       Chairman
                                                       Armed Services Board
                                                       of Contract Appeals

            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA Nos. 61199, 61200, Appeals of
     University of Maryland, rendered in conformance with the Board's Charter.



II          Dated:

                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals